DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 09/22/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Golko et al was the closest prior art of record, Golko et al discloses magnetic connection and alignment of connectible devices, however the prior art of record does not discloses the specific configuration of the claimed portable electronic device comprising: a housing having an interface surface; an inductive coil disposed within the housing and having an axis normal to the interface surface, the inductive coil being configured to transfer power wirelessly through the interface surface; an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil, the annular magnetic alignment component including a plurality of sectors, each sector having a magnetic orientation with a radial component; a near-field communication (NFC) coil disposed within the housing and coaxial with the inductive coil, the NFC coil coupled to an NFC reader circuit and configured to wirelessly exchange signals with another device through the 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-8 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 9, Golko et al was the closest prior art of record, Golko et al discloses magnetic connection and alignment of connectible devices,  however the prior art of record does not discloses the specific configuration of the claimed, portable electronic device comprising: a housing having an interface surface; an annular magnetic alignment component disposed within the housing; a near-field communication (NFC) coil disposed within the housing and coaxial with the annular magnetic alignment component, the NFC coil coupled to an NFC reader circuit and configured to wirelessly exchange signals with another device through the interface surface; a magnetometer disposed near the interface surface and outboard of the annular magnetic alignment component; and control circuitry coupled to the magnetometer and configured to trigger operation of the NFC reader circuit based at 
Regarding claims 10-15, which depends on claim 9, these claims are allowable for at least the same reasons given for claim 9.
Regarding independent claim 16, Golko et al was the closest prior art of record, Golko et al discloses magnetic connection and alignment of connectible devices,  however the prior art of record does not discloses the specific configuration of the claimed method of identifying an accessory, the method comprising: operating, by a portable electronic device having a first annular magnetic 3 alignment component, a magnetometer to monitor a magnetic field near the first annular magnetic alignment component; detecting, by the portable electronic device, a change in the magnetic field indicative that an accessory having a second annular magnetic alignment component complementary to the first annular magnetic alignment component has come into proximity with the portable electronic device; and in response to detecting the change in the magnetic field, operating, by the portable electronic device, an NFC reader circuit that includes an NFC coil coaxial with the first annular magnetic alignment component to read an NFC tag of the accessory, as currently claimed in the particular method scheme in combination with limitations from the rest of the claim.
Regarding claims 17-20 which depends on claim 16, these claims are allowable for at least the same reasons given for claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 2018/0301936 A1) discloses a multi-coil wireless charging method and a device and a system therefor, a wireless power transmitter for wirelessly transmitting power to a wireless power receiver, according to one embodiment of the present invention, comprising: a power transmission unit which comprises at least two or more transmission coils; a control unit which controls so that a predetermined first detection signal for detecting the existence of a wireless power receiver is transmitted through the transmission coils in a predetermined order.
Stoner, Jr et al (US 2012/0112553 A1) discloses a wireless power system that may align a portable electronic device with an inductive wireless power supply. The induction coils used for transferring power wirelessly may be used as DC electromagnets to align the portable electronic device with the inductive wireless power supply. A DC current may be supplied to the primary coil and to the secondary coil to generate DC electromagnetic fields and attractive force between the primary and secondary coils. This attractive force may be used for alignment.
Eastlack (US 2013/0187596 A1) discloses the charger has magnetically controlled switch that enables alternate current (AC) circuit when switch detects more than threshold limit of magnetic field strength. The switch disables the AC circuit, when switch detects less than threshold limit of magnetic field strength. AC circuit enables .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836